Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sarwar (US PG Pub No. 2021/0115872) teaches A method for determining the cause of misfire of an engine, the method comprising: 
sensing with a control unit whether a misfire of an engine occurs; 
determining whether a mechanical failure occurs in an injector of a cylinder in which the misfire occurs, if the misfire of the engine is sensed; and 
storing a failure content of the injector in a maintenance code by determining that the misfire of the engine occurs due to the injector, if it is determined that the mechanical failure occurs in the injectors 
however the prior art of record fails to show or adequately teach
wherein the determining whether the mechanical failure occurs in the injector of the cylinder in which the misfire occurs determines whether the mechanical failure occurs in the injector by determining whether a closing sensing value of the injector falls within a normal range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747